Citation Nr: 1629764	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  13-31 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for hypertension, including as secondary to PTSD. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2012 and January 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

By rating action dated in December 2005, the RO denied the Veteran's claim for service connection for depression/anxiety.  It was noted that there was no evidence showing either was related to service.  The Veteran was notified of this decision, but did not file a timely appeal.

According to the United States Court of Appeals for Veterans Claims (Court), the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) ((a newly diagnosed psychiatric disorder (e.g., PTSD), even if medically related to a previously diagnosed disorder (such as depressive neurosis), is not the same for jurisdictional purposes when it has not previously been considered).  In reconciling these holdings, the Court recently held that the focus of VA's analysis when determining if a claim is independent must be whether the evidence truly amounts to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, the focus VA's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries,' or whether it is evidence tending to substantiate an element of the previously adjudicated matter).  

Consequently, the Board must ascertain whether the Veteran's current claim of entitlement to service connection for an acquired psychiatric disability constitutes an independent claim or whether it is to be considered as part of his previously denied claim of entitlement to service connection for depression/anxiety.  In this case, the Board concludes that de novo consideration is appropriate since the Veteran now claims his psychiatric disability is the result of a dear of hostile military activity in service.

The Board has determined that a de novo service connection analysis is proper for the psychiatric disorder issue on appeal.  PTSD was not previously adjudicated in any way by the RO in 2005, and the Veteran did not contend at that time that his psychiatric problems were due to fear of hostile military activity.  Given these facts, his current claim an acquired psychiatric disability, to include PTSD, constitutes a new and distinct claim.

In July 2005, the Veteran filed a claim for entitlement to service connection for hearing loss and depression/anxiety and an increased rating for a skin condition, which was rated as noncompensable.  For reasons unknown, the RO issued a rating decision only on the issues of depression/anxiety and a skin condition and did not adjudicate the issue of entitlement of service connection for a bilateral hearing loss disability.  

In July 2012, the Veteran submitted a claim for entitlement to service connection for PTSD, bilateral hearing loss, and bilateral tinnitus and an increased rating claim for a skin condition.  In a September 2012 rating decision, the RO denied the claims.  In January 2013, the Veteran submitted claim for entitlement to service connection asthma and hypertension, including as secondary to PTSD.  In a January 2014 rating decision, the RO denied the claims.  The Veteran filed a timely appeal to all issues currently before the Board. 

In February 2016, the Veteran was afforded a videoconference Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the electronic claims folder.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Veteran contends that he suffers from PTSD as a result of several in-service incidents which caused him to fear for his life.  He also testified at the February 2016 videoconference Board hearing that he was recently diagnosed with PTSD at a VA medical center.  See Board Hearing Transcript, p. 3.

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board notes that the regulations governing PTSD were amended, effective July 13, 2010.  75 Fed. Reg. 39843 -52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  Id.  

"[F]ear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3).  

The Veteran was previously afforded a VA examination in regard to his PTSD claim and was found to not have a diagnosis of PTSD which conformed to the DSM-IV criteria.  However, as the Veteran testified at the Board hearing that he now carries a diagnosis of PTSD, the Board finds that another examination is warranted to determine whether the Veteran indeed now carries a diagnosis of PTSD and if it is related to the fear of hostile military or terrorist activity.  

Second, there is evidence that the Veteran receives regular treatment at VA Medical Center (VAMC) in Houston and previously at College Station.  In particular, the Veteran testified at the February 2016 Board hearing that he had been diagnosed with PTSD 2 months prior.  The most recent VA treatment records are dated May 2014.  Also, at an August 2013 VA treatment visit to the Houston VAMC, the Veteran reported that he had been diagnosed with asthma at the College Station VAMC 2 years prior.  No treatment records from the College Station VAMC have been associated with the Veteran's electronic claims folder.  On remand, updated VA treatment records should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Third, the Veteran was afforded a VA examination where the examiner opined that the Veteran's hearing loss and tinnitus were less likely than not related to service.  The examiner reasoned that the Veteran's hearing was normal at enlistment and separation, with no shift in hearing noted.  

December 1968




HERTZ 



500
1000
2000
3000
4000
RIGHT
5
-5
-5
X
5
LEFT
15
5
5
X
10

August 1971




HERTZ 



500
1000
2000
3000
4000
RIGHT
10
0
0
X
0
LEFT
0
10
0
X
0

The examiner did not address the significance, if any, of the change in puretone thresholds from 1968 to 1971.  Further, the examiner improperly relied on the absence of a hearing disability in service as the basis for the opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Therefore, the Board remands for a new examination.  The apparent shift in hearing acuity should be addressed by an examiner on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Houston VAMC pertaining to the Veteran dating from May 2014 and associate with the electronic claims file.  Also, obtain all treatment records from the College Station VAMC and associate with the electronic claims file.  

2.  Then, schedule the Veteran for a VA examination with a VA psychiatrist or psychologist to determine the nature and etiology of any current psychiatric disability, including PTSD.  The electronic claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  Any necessary psychiatric testing should be accomplished.  The VA examiner's opinion should specifically address the following: 

(a)  State whether or not the diagnosis of PTSD is met pursuant to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  

(b)  If a diagnosis of PTSD is warranted, specify whether that diagnosis is related to the Veteran's fear of hostile military or terrorist activity while deployed in the Vietnam.  The Veteran testified at the videoconference Board hearing that his truck was ambushed on more than one occasion and that he feared for his life. 

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

(c)  If a diagnosis of PTSD is warranted, and is not due to a fear of hostile military or terrorist activity, specify the specific claimed in-service stressor or stressors upon which that diagnosis is based. 

3.  Then, schedule the Veteran for a VA examination concerning the Veteran's claim for service connection for bilateral hearing loss and tinnitus.  The electronic claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should provide an opinion as to the following questions:

(a) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hearing loss began in or is related to active service, to include presumed excessive noise exposure therein.

In doing so, the examiner should address the significance, if any, of the shift in hearing acuity between the Veteran's December 1968 entrance and August 1971 separation audiograms.  The examiner should also address whether it is at least as likely as not that the Veteran has delayed-onset hearing loss that is related to in-service noise exposure.

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

(b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's tinnitus began in or is related to active service, to include presumed excessive noise exposure therein.

The examiner should provide a complete rationale for all conclusions reached.

4.  Ensure that the information and opinions provided by the examiners satisfies the criteria above and, if not, return the reports as insufficient.  Then readjudicate the Veteran's claims after ensuring that any other development deemed warranted is complete.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




